DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
If Claim 10 were to depend on Claim 2, then it would be allowable.
The closest prior art is Kwon (US 20150119284 A1); see claims 10-11; see rejection under 35 USC 102, below. Although Kwon teaches a device comprising a microfluidic chip and a digital micromirror device, Kwon does not use the microfluidic chip to perform printing in the same manner as used as in the instant application. Rather, Known uses the digital micromirror device to cure particles (e.g., microcapsules, double emulsion droplets, etc.) formed using the microfluidic chip. However, this distinction must be claimed such that a structural difference arises rather than merely different intended use. Incorporation of claim 2 and 10 would provide a structural distinction over the cited prior art.
Election/Restrictions
Applicant’s election of invention and/or species, and corresponding claims 1-14 is acknowledged. The election has been made with traverse. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 9, the limitation “the two polymer sheets” is unclear because it lacks antecedent basis in the claims. Claim dependency appears to be erroneous.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 20150119284 A1).
In reference to claim 1 and 10, Kwon discloses a printing system comprising a stereolithographic printing device, wherein the stereolithographic printing device comprises a digital micromirror device (“digital micromirror device (DMD) [P0048]);  a moving stage (“automated moving stage” [P0048]), and 
a microfluidic device; wherein the microfluidic device comprises a plurality of reservoirs, each reservoir housing a different ink for printing, and a microfluidic chip (“FIG. 3, the microfluidic chip 300” [P0044] and “core fluid is allowed to flow from the fluidic channel 310” [P0045]. If the fluid is able to flow through the chip, then a reservoir is implied.).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukaddam (US 20100187452 A1) and in view of Wen (US 20110114190 A1).
	In reference to claim 1, Mukaddam discloses a printing system comprising a stereolithographic printing device (“microfluidic dispensing system” [P0005] See Fig 1-5), a moving stage (“manipulator 30 and top manipulator 40 may be constructed to appropriately translate a microfluidic chip and/or a plate” [P0066]), and a microfluidic device;
wherein the microfluidic device comprises a plurality of reservoirs, each reservoir housing a different ink for printing (“ingredients are provided in corresponding supply reservoirs 20” [P0068]), and a microfluidic chip (“microfluidic chip” [P0005]).
Mukaddam does not specifically disclose each reservoir housing a different ink, however, Mukaddam discloses that “any number of ingredients that are supplied from a number of supply reservoirs” [P0048], which encompasses, and renders obvious each reservoir housing a different ink.
	In reference to claim 2 the cited prior art discloses the invention as in claim 1.
	Mukaddam does not disclose the specifics of the microfluidic chip.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, microfluidic chips, Wen discloses a microfluidic chip wherein the microfluidic chip comprises a chamber, wherein the chamber comprises a plurality of inlets, a printing region, and one or more outlets (Fig 3, compare to instant Fig 4). Wen does not use the same nomenclature as used in the instant claims, but teaches the same structure as claimed (See Figures).
Furthermore, Wen specifically teaches that the microfluidic chip comprises “outlet port(s) or channel(s), to facilitate selection and/or distribution of droplet(s),” [P0068].
The combination would be achievable by integrating the microfluidic chip as the microfluidic chip in the microfluidic device.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the invention such that the microfluidic chip comprises a chamber, wherein the chamber comprises a plurality of inlets, a printing region, and one or more outlets.
A person having ordinary skill in the art would have been specifically motivated to integrate the microfluidic chip as the microfluidic chip in the microfluidic device such that the microfluidic chip to  a chamber, wherein the chamber comprises a plurality of inlets, a printing region, and one or more outlets in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success; and because Wen teaches that their system provides improved control over small droplets (Summary of Invention).
	In reference to claim 3 the cited prior art discloses the invention as in claim 2.
	Mukaddam further discloses wherein the reservoirs are each connected to a respective inlet (“plurality of ingredients selected to be dispensed may be one of any number of ingredients that are supplied from a number of supply reservoirs exterior to the microfluidic chip” [P0045]).
	In reference to claim 3-8 the cited prior art discloses the invention as in claim 2.
Wen further discloses wherein the microfluidic chip further comprises an elastic membrane; wherein the elastic membrane comprises a polydimethylsiloxane (PDMS) polymer; wherein the elastic membrane is bonded to the chamber; wherein the chamber is comprised of PDMS polymer; wherein the chamber bonded to the elastic membrane is sandwiched between two polymer sheets (“After curing and bonding to another bottom layer (e.g., a bottom layer of PDMS, etc.) and embedding parallel electrodes on the channel walls, a microfluidic chip can be completed. As non-limiting examples, design and fabrication of electrode-embedded PDMS chips can comprise embedding conductive PDMS with a lithographic process that is compatible with three dimensional structures.” [P0054]. A layer of PDMS is a membrane.
“the PDMS can be removed from mold 2502 and can be finished, for example, by sealing the top of the PDMS with another piece of PDMS to enclose channels and electrodes” [P0144])
	In reference to claim 9, the cited prior art discloses the invention as in claim 2.
Wen does not disclose that the PDMS is bound between two pieces of PMMA, however, it is generally well known to manufacture microfluidic chips by bonding PDMS between glass microscope slides, sheets of plastic, etc., including sheets of PMMA.
	In reference to claim 11, the cited prior art discloses the invention as in claim 1.
Mukaddam further discloses wherein each reservoir is connected to a pneumatic valve and wherein the pneumatic valves are each connected to a container comprising a gas (“pressure inlets can force purge ingredients and remaining selected ingredients through desired regions of the microfluidic chip” [P0057]).
	In reference to claim 12-13, the cited prior art discloses the invention as in claim 1.
“It will be borne in mind that it has been long established that a person may not patent a combination of device and material upon which the device works, nor limit other persons from the use of similar material by claiming a device patent.”
In re Smith, 36 F.2d 302, 303 (CCPA 1929)
“Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” 
In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935)
“there is no patentable combination between a device and the material upon which it works.”
In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952)
“[T]he grant of a patent on a composition or machine cannot be predicated on a new use of that machine or composition”
In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 162 (CCPA 1957)
“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” 
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 

	In reference to claim 14, the cited prior art discloses the invention as in claim 1.
Wen further discloses wherein the chamber further comprises a mixer (“mixer” [P0041]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744